Opinion issued September 9, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00574–CV




JUNG SUP JIN, JEFFREY A. SALDIVAR, SUSAN SALDIVAR, RAFAEL
ALVAREZ, AND LI LIU, Appellants

V.

DON McGILL TOYOTA, INC., Appellee




On Appeal from the 11th District Court
Harris County, Texas
Trial Court Cause No. 2002-51692




MEMORANDUM OPINIONAppellants Jung Sup Jin, Jeffrey A. Saldivar, Susan Saldivar, Rafael Alvarez,
and Li Liu have neither established indigence, nor paid or made arrangements to pay
the clerk’s fee for preparing the clerk’s record.  See Tex. R. App. P. 20.1 (listing
requirements for establishing indigence), 37.3(b) (allowing dismissal of appeal if no
clerk’s record filed due to appellant’s fault).  After being notified that this appeal was
subject to dismissal, appellants Jung Sup Jin, Jeffrey A. Saldivar, Susan Saldivar,
Rafael Alvarez, and Li Liu did not adequately respond.  See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk’s fee.  All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.